Name: Council Regulation (EEC) No 1542/86 of 8 April 1986 on the application of Decision No 2/85 of the EEC-Austria Joint Committee - Community transit - on the Spanish and Portuguese texts of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit and amending the Appendices thereto
 Type: Regulation
 Subject Matter: European construction;  tariff policy
 Date Published: nan

 29 . 5 . 86 No L 143 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1542 / 86 of 8 April 1986 on the application of Decision No 2 / 85 of the EEC-Austria Joint Committee  Community transit  on the Spanish and Portuguese texts of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit and amending the Appendices thereto Whereas the said amendments are the subject of Decision No 2 / 85 of the Joint Committee ; whereas it is necessary to adopt implementing measures in respect of the said Decision , HAS ADOPTED THIS REGULATION: Article 1 Decision No 2 / 85 of the EEC-Austria Joint Committee  Community transit  on the Spanish and Portuguese texts of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit and amending the Appendices thereto shall apply in the Community . The text of the Decision is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 1 6 of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit ( 1 ), signed on 23 November 1972 , empowers the Joint Committee set up under that Agreement to adopt by decision certain amendments to the said Agreement and the Appendices thereto ; Whereas the Joint Committee has decided to amend the Agreement and the Appendices thereto in order , in particular , to take account of technical adjustments to the rules on Community transit following the accession of Spain and Portugal , and in order that the texts in the Spanish and Portuguese languages of the Agreement may be equally authentic ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 8 April 1986 . For the Council The President G. M. V. van AARDENNE (&gt;) OJ No L 294 , 29 . 12 . 1972 , p. 87 .